 



Exhibit 10-11

18 October 2000

GANNETT CO., INC.



--------------------------------------------------------------------------------

THE RULES OF THE SAVINGS RELATED SHARE OPTION SCHEME FOR EMPLOYEES OF GANNETT
U.K. LIMITED AND ITS SUBSIDIARIES

EMPLOYEE SHARESAVE SCHEME 20 00



--------------------------------------------------------------------------------

Adopted by the Company on 19 October 1999

Received formal approval under Schedule 9 to the Income and Corporation
Taxes Act 1988 by the Board of Inland Revenue
on 9 November 1999 under reference SRS2416

PricewaterhouseCoopers
Plumtree Court
London
EC4A 4HT

 



--------------------------------------------------------------------------------



 



GANNETT CO., INC.

EMPLOYEE SHARESAVE SCHEME 2000

CONTENTS

                  RULE 1   INTERPRETATION AND CONSTRUCTION                  
Definitions   (a)     Construction   (b) to (c)           2   SHARES OF COMMON
STOCK                   Availability of authorised share capital   (a)    
Variation of share capital and adjustment of options   (b)           3  
APPLICATIONS FOR OPTIONS               4   GRANT OF OPTIONS                  
Contributions under the savings contract   (a)     Timing of grant   (b)    
Grant of options   (c) to (e)     Option certificates   (f)     Restrictions on
grant of options   (g)     Options only to be granted to employees and directors
  (h)     Life of the scheme   (i)           5   NON-TRANSFERABILITY OF OPTIONS
              6   RIGHTS TO EXERCISE OPTIONS                   General   (a)    
Death   (b)     Cessation of employment in special circumstances   (c) and (d)  
  Cessation of employment after three years   (e)     Reaching relevant age  
(f)     Termination of savings contract   (g)     Bankruptcy   (h)    
Conditions to be satisfied at time of exercise   (i)     Exercise to be limited
to repayment proceeds   (j)           7   LOSS OF OFFICE OR EMPLOYMENT    

 



--------------------------------------------------------------------------------



 

          8   TAKEOVERS, RECONSTRUCTION, AMALGAMATION & WINDING UP OF COMPANY  
            General offer for Company   (a)     Winding up of Company   (b)    
Shares subject to Options ceasing to be Scheme Shares   (c)     Meaning of
“obtains Control of the Company”   (d)     Notification of Option-holders   (e)
          9   EXCHANGE OF OPTIONS ON TAKEOVER OF COMPANY                  
Exchange of Options   (a)     Meaning of “equivalent”   (b)     Date of grant of
New Option   (c)     Application of Scheme to New Option   (d)           10  
EXERCISE OF OPTIONS                   Procedures on exercise   (a) and (b)    
Rights attaching to Scheme Shares   (c)           11   SCHEME AMENDMENTS AND
TERMINATION                   Amendments   (a) to (f)     Termination   (g)    
      12   ADMINISTRATION                   Notice and documents   (a) to (c)  
  Disputes   (d)     Costs of the scheme   (e)     Governing law   (f)

 



--------------------------------------------------------------------------------



 



GANNETT CO., INC.

EMPLOYEE SHARESAVE SCHEME 2000

RULES

      1.   INTERPRETATION AND CONSTRUCTION       Definitions       (a)   In the
Rules of this Scheme unless the context otherwise requires the following words
and expressions shall have the following meanings:

      “Acquiring Company”   Any company which:



  (a)   has obtained Control of the Company either:



  (i)   as a result of making a Takeover Offer; or     (ii)   in pursuance of a
Compromise; or



  (b)   becomes bound or entitled to acquire Scheme Shares on the terms of an
offer contained in Section 429 Notice(s);

      “Acquisition Price”   The amount payable in relation to the exercise of an
Option, being the amount (after any adjustment pursuant to Rule 2(b)) of the
Option Price multiplied by the number of Scheme Shares in respect of which the
Option is exercised;       “Acting in Concert”   The meaning given to that
expression in the City Code on Takeovers and Mergers in its present form or as
amended from time to time;       the “Act”   The Income and Corporation Taxes
Act 1988;       “Adoption Date”   The date on which this Scheme is adopted by
the Company;

 



--------------------------------------------------------------------------------



 

      ” Approval Date”   The date on which this Scheme is approved by the Inland
Revenue under Schedule 9 to ICTA 1988.       “Associated Company”   Associated
Company as defined in Section 187(2) of the Act;       “Bonus”   Any sum payable
by way of terminal bonus under a Savings Contract, being the additional payment
made by the Savings Authority when repaying contributions made under a completed
Savings Contract;       “Bonus Date”   In relation to any Employee’s Savings
Contract the earliest date on which a Bonus is due;       “Committee”   A
committee appointed by the board of directors of Gannett U.K. Limited;       the
“Companies Act”   The Companies Act 1985;       the “Company”   Gannett Co.,
Inc;       “Control”   Control as defined in section 840 of the Act;       “Date
of Announcement”   In respect of any Option grant, the date on which an
announcement is made by the Committee pursuant to Rule 3(a);       “Date of
Grant”   The date on which an Option is granted to an Eligible Employee, which
shall be the date specified on the Option Agreement;       “Dealing Day”   A day
on which transactions take place on the New York Stock Exchange ;      
“Eligibility Date”   In respect of any Option grant, the date determined by the
Executive Compensation Committee which in no circumstances shall be more than
two years prior to the Date of Grant for that Option.       “Eligible Employee”
  With respect to an Option grant, any person who:



  (a)   is not prohibited from participating in this Scheme by reason of the

 



--------------------------------------------------------------------------------



 





      provisions of paragraph 8 of Schedule 9 to the Act and who:



  (i)   is an employee or director (other than a non-executive director) of a
Group Company; and     (ii)   if a director, is contracted to work at least 25
hours a week (exclusive of meal breaks) for a Group Company; and
 
who in either case:



  (aa)   is chargeable to tax in respect of his office or employment under Case
I of Schedule E; and     (ab)   was employed by a Group Company on the
Eligibility Date for that Option grant; or



  (b)   is any other director or employee of a Group Company who is not
prohibited from participating by reason of paragraph 8 of Schedule 9 and, in the
case of a director, who satisfies (a)(ii) above, whom the Committee in their
sole discretion approve;

      “Employees’ Share Scheme”   An employees’ share scheme as defined in
section 743 of the Companies Act;

 



--------------------------------------------------------------------------------



 

      “Executive Compensation Committee”   The Executive Compensation Committee
of the Company or a committee of persons appointed thereby;       “Exercise
Period”   Any period during which Options may be exercised as set out in
Rules 6(a) to 6(f) and Rule 8;       “Group”   Gannett Co., Inc, and its
Subsidiaries from time to time and the expression “member of the Group” shall be
construed accordingly;       “Group Company”   A Subsidiary over which Gannett
U.K. Limited has Control and which has been nominated by the Committee to
participate for the time being in this Scheme;       “ICTA 1988”   The Income
and Corporation Taxes Act 1998;       “Market Value”   In the case of Options
granted under this Scheme, means:



  (a)   If at the relevant time shares which are of the same class as Scheme
Shares are listed on the New York Stock Exchange the closing price of a Scheme
Share as reflected in the consolidated trading tables of the Wall Street Journal
or any other publication selected by the Committee on the Dealing Day
immediately preceding the Date of Announcement;     (b)   if paragraph (a) above
does not apply, the market value of a Scheme Share determined in accordance with
Part VIII of the taxation of Chargeable Gains Act 1992, and agreed in advance
with the Inland Revenue Shares Valuation Division, on the Date of Announcement
or such earlier date or dates as may be agreed with the Board of Inland Revenue;

          and in any case divided by the United Kingdom Sterling Exchange Rate ;

 



--------------------------------------------------------------------------------



 

      “Normal Retirement Date”   The age at which an employee is due to retire
in accordance with the terms of his contract of employment;       “Option”   A
right to acquire Scheme Shares at the Acquisition Price granted to an Eligible
Employee under the provisions of this Scheme and for the time being subsisting;
      “Option Agreement”   The agreement in respect of a grant of an Option
which shall be issued to an Option-holder in accordance with Rule 4 (f);      
“Option-holder”   Any person who holds an Option, or (where the context admits)
his legal personal representative(s);       “Option Price”   The price per
Scheme Share determined by the Committee being not less than 85 per cent of the
Market Value of such a Scheme Share on the Date of Announcement or on such
earlier date or dates (the “Valuation Date”) as may be agreed in writing with
the Board of Inland Revenue;       “Relevant Age”   The age of 65 years;      
the “Rules”   The rules for the time being governing this Scheme;       “Savings
Authority”   A building society or an institution authorised under the Banking
Act 1987 to whom the Committee from time to time determines that contributions
are payable under the terms of a Savings Contract;       “Savings Contract”   A
contract under a certified contractual savings scheme (within the meaning of
section 326 of the Act) which has been approved by the Committee for the
purposes of this Scheme and by the Board of Inland Revenue for the purposes of
Schedule 9 and under which an Eligible Employee contracts to make 36 monthly
savings;       “Schedule 9”   Schedule 9 to the Act;      

 



--------------------------------------------------------------------------------



 

      “this Scheme”   The Gannett Co., Inc Savings Related Share Option Scheme
for employees of Gannet U.K Limited and its Subsidiaries (“Employee Sharesave
Scheme 2000”) in its present form or as from time to time amended in accordance
with the provisions hereof;       “Scheme Shares”   Shares of common stock in
the capital of the Company or any shares representing the same which satisfy the
conditions specified in paragraphs 10 to 14 inclusive of Schedule 9;      
“Subsidiary”   A company which is a subsidiary of the Company within the meaning
of section 736 of the Companies Act;       “Takeover Offer”   In relation to the
Company, means either:



  (a)   a general offer to acquire the whole of the issued shares of common
stock of the Company which is made on a condition such that if it is satisfied
the person making the offer will have Control of the Company; or     (b)   a
general offer to acquire all the shares in the Company of the same class as the
Scheme Shares

          in either case, other than shares already owned by the offeror or
persons acting in concert with the offeror;       “United Kingdom Sterling
Exchange Rate   The highest buying price of the bid/offer spread for United
Kingdom Sterling on the day on which the Market Value of a Scheme Share is
determined as shown in the Financial Times;       “Valid Application”   An
application made by an Eligible Employee on the application form provided by the
date specified in an announcement made in accordance with Rule 3(a) as the
latest date for applications in which the monthly contribution specified is
permitted by Rule 4(a).

 



--------------------------------------------------------------------------------



 



Construction



(b)   Words or expressions used herein shall where appropriate:



  (i)   when denoting the masculine gender include the feminine and vice versa;
    (ii)   when denoting the singular include the plural and vice versa;    
(iii)   unless otherwise defined herein or the context otherwise requires have
the same meanings as in Schedule 9 as amended from time to time;     (iv)   when
referring to any enactment be construed as a reference to that enactment as for
the time being consolidated, amended, re-enacted or replaced and shall include
any regulations made thereunder; and     (v)   be construed such that the
headings and sub-headings are for ease of reference only, and do not affect the
interpretation of any Rule.

Where under any of the provisions of these Rules it is provided that an Option
shall lapse that Option shall cease to be exercisable thereafter notwithstanding
any other provision of these Rules.



2.   SHARE OF COMMON STOCK

Availability of authorised share capital



(a)   The Company may issue, and shall reserve for issuance up to 2,000,000
Scheme Shares for use pursuant to Options granted under this Scheme, which may
be authorised and unissued or treasury Scheme Shares.

Variation of share capital and adjustment of options



(b)   In the event of any capitalisation issue or rights issue, rights offer, or
any reduction, sub-division or stock split, consolidation or other variation of
the share capital of the Company, the number of Scheme Shares comprised in any
Option and/or the Option Price and the number of Scheme Shares available for
issue pursuant to Rule 2(a) may be adjusted by the Executive Compensation
Committee (including retrospective adjustments where appropriate) in such manner
as it considers to be in its opinion fair and reasonable provided always that no
adjustment shall have effect after the date of adjustment for so long as the
Scheme is approved by the Board of Inland Revenue, unless the Board of Inland
Revenue has approved the adjustment. Notice of any such adjustment shall be
given to the Option-holders affected by such adjustment by the Committee, who
may call in Option Agreements for endorsement, cancellation or re-issue
subsequent upon such adjustment.   3.   APPLICATIONS FOR OPTIONS

 



--------------------------------------------------------------------------------



 





(a)   Subject to the restrictions hereinafter contained, the Executive
Compensation Committee may, at its discretion determine that this Scheme shall
operate and thereafter the Committee shall announce to all Eligible Employees in
whatever manner is determined by the Committee to be appropriate:



  (i)   the maximum number (if any) of Scheme Shares over which Options are to
be granted on the Date of Grant immediately following such announcement;    
(ii)   the Option Price;     (iii)   the last date by which applications made
pursuant to Rule 3(b) must be received (which shall be not earlier than 14 days
nor later than 21 days after the Date of Announcement); and     (iv)   whether
the repayment under the Savings Contracts linked to those Options shall include
any Bonus.



(b)   Each person who in relation to a grant of an Option is an Eligible
Employee may, not later than the date specified in the announcement referred to
in Rule 3(a) as the last date for receipt of applications, apply for an Option
in respect of any of the Scheme Shares specified in any such announcement, by
delivery of a duly completed Valid Application form complying with the
requirements of this Rule to the secretary for the time being of the Company, or
as specified on the application form.   (c)   Applications for Options shall be
in writing in such form as the Committee may from time to time prescribe.   4.  
GRANT OF OPTIONS

Contributions under the savings contract



(a)   The monthly contribution payable by a participant under a Savings Contract
shall be in multiples of £1 and shall not:



  (i)   be less than £10; nor     (ii)   when aggregated with the monthly
contributions being paid under any other savings contract(s), certified pursuant
to section 326 of the Act, entered into by that Eligible Employee in connection
with the grant of any option under a savings-related share option scheme
approved by the Board of the Inland Revenue under Schedule 9, exceed £250 or
such maximum amount determined by the Committee and from time to time permitted
under Schedule 9.

Timing of grant

 



--------------------------------------------------------------------------------



 





(b)   No Option shall be granted to any Eligible Employee if such grant shall be
prohibited under the legislation from time to time in force governing the
approval of savings-related share option schemes involving a certified
contractual savings scheme. In any event, no Option shall be granted at any time
before the later of the Adoption Date and the Approval Date.

Grant of options



(c)   The grant of an Option shall be conditional upon the Eligible Employee
having submitted to the Committee (or at the Committee’s direction) a Valid
Application, prior to the grant of that Option, for entry into a Savings
Contract. In making his application the Eligible Employee shall state inter alia
the monthly contribution which he would like to make under the Savings Contract.
Each such application shall be deemed to be in respect of the largest whole
number of Scheme Shares which can be purchased with the expected repayment
(including the Bonus applied for if this is to be included in accordance with
Rule 3(a)(iv)) under the Savings Contract at the Bonus Date.   (d)   As soon as
possible after the final date for the receipt of applications in relation to
each grant of Options and within 30 days of the earliest of the dates on which
the Market Value was taken for the purposes of determining the Option Price, the
Company shall, subject to Rule 4(e), grant to each Eligible Employee who has
submitted a Valid Application an Option in respect of the whole number of Scheme
Shares for which he is deemed to have applied in accordance with Rule 3(c).  
(e)   If Valid Applications are received such that the number of Scheme Shares
the subject of all the Options applied for would exceed the maximum number of
Scheme Shares determined by the Committee pursuant to Rule 3(a)(i), then subject
to the provisions of Rule 4(a)(i) the following steps or such other arrangements
approved by the Inland Revenue in advance shall be carried out in the following
order to the extent necessary to eliminate the excess:



  (i)   if the Bonus is included or is taken to be included then no Bonus shall
be taken to be included;     (ii)   the excess over £50, or such greater or
lesser amount as the Committee may decide, of the monthly savings contribution
chosen by each applicant shall be reduced pro rata to the extent necessary;    
(iii)   the excess over £10 of the monthly savings contribution chosen by each
applicant shall be reduced pro-rata to the extent necessary;     (iv)  
applications will be selected by lot, each based on a monthly savings
contribution of £10 and the exclusion of any Bonus in the repayment under the
Savings Contract.

 



--------------------------------------------------------------------------------



 





    As soon as possible after the final date for the receipt of applications in
relation to each grant of Options and within 42 days of the earliest of the
dates on which the Market Value was taken for the purposes of determining the
Option Price, the Company shall grant to each Eligible Employee who has
submitted a Valid Application, or where appropriate to those Eligible Employees
selected by lot pursuant to this Rule 4(e), an Option in respect of the number
of Scheme Shares for which he is deemed to have applied scaled down
proportionately to the reduction made in his monthly contributions pursuant to
this Rule 4(e).

Option Agreements



(f)   Subject to the Eligible Employee entering into a Savings Contract, as soon
as possible after the Date of Grant each Eligible Employee shall be issued an
Option Agreement in respect of his Option, specifying the Date of Grant, the
number of Scheme Shares subject to the Option, the Option Price and the
Acquisition Price.

Restrictions on grant of options



(g)   If the Committee or the Company are prevented at any time by statute,
order, regulation or governmental directive from making an announcement pursuant
to Rule 3(a) or from granting Options within the time limits imposed by these
Rules, they may make such an announcement within 42 days after the lifting of
such restrictions.

Options only to be granted to employees and directors



(h)   No Option shall be granted to any person who is no longer a director or
employee of a Group Company on the date Options are granted under this Rule 4.

Life of the scheme



(i)   No Option may be granted more than ten years after the Adoption Date.   5.
  NON-TRANSFERABILITY OF OPTIONS

Save as provided in Rule 6(b) no Option nor any right thereunder shall be
capable of being transferred, assigned, charged or otherwise disposed of. Any
such purported transfer, assignment, charge or disposal shall result in the
cancellation of the Option.



6.   RIGHTS TO EXERCISE OPTIONS

General

          (a)   (i)   Save as provided in Rules 6(b), 6(c), 6(f), and 8, an
Option may be exercised only during the period commencing with the Bonus Date
under the relevant Savings Contract; and

 



--------------------------------------------------------------------------------



 





  (ii)   save as provided in Rule 6(b), an Option shall not be exercisable later
than six months after such Bonus Date.

Death



(b)   If an Option-holder dies, his Option may be exercised by his legal
personal representatives, but only:



  (i)   within 12 months after the date of his death if such death occurs before
the Bonus Date; or     (ii)   within 12 months after the Bonus Date in the event
of his death within six months after such Bonus Date.

Cessation of employment in special circumstances



(c)   If an Option-holder shall cease to be employed by a Group Company by
reason:



  (i)   of injury or disability (evidenced to the satisfaction of the directors)
or redundancy within the meaning of the Employment Rights Act 1996; or     (ii)
  of retirement on reaching the Relevant Age or his Normal Retirement Date; or  
  (iii)   that his office or employment is in a company of which the Company
ceases to have Control; or     (iv)   that his office or employment relates to a
business or part of a business which is transferred to a person who is not a
company of which the Company has Control



    he may exercise all or any of his Options in whole or in part during the
period ending six months after the date of such cessation (at the end of which
period his Options will lapse to the extent unexercised).   (d)   No person
shall be treated for the purposes of Rule 6(c) as ceasing to hold the office or
employment by virtue of which he is an Eligible Employee until he ceases to hold
any office or employment in the Company or in any Associated Company or any
company over which the Company has Control.

Cessation of employment after three years



(e)   If an Option-holder ceases to hold the office or employment by virtue of
which he is an Eligible Employee for reasons other than those set out in
Rules 6(b) or 6(c) more than three years after the Date of Grant of an Option
such Option may be exercised within six months after the Bonus Date for that
Option.

Reaching Relevant Age

 



--------------------------------------------------------------------------------



 





(f)   If at the date of reaching the Relevant Age an Option-holder does not
retire he may exercise his Option within the period of six months commencing
with that date.

Termination of savings contract



(g)   If an Option-holder gives, or under the terms of the Savings Contract has
or is deemed to have given, notice to the relevant Savings Authority that he
intends to stop paying contributions under his Savings Contract then, unless the
relevant Option is then exercisable under this Rule 6, it shall thereupon lapse.

Bankruptcy



(h)   If the Option-holder is adjudicated bankrupt, his Option shall thereupon
lapse.

Conditions to be satisfied at time of exercise



(i)   No Option may be exercised by an Option-holder, or by the legal personal
representatives of an Option-holder who is (or at the date of his death was):



  (i)   not a director or employee of the Company or a Group Company unless the
Option is to be exercised pursuant to Rules 6(b), 6(c) or 6(e); or     (ii)  
precluded from such exercise by paragraph 8 of Schedule 9.

Exercise to be limited to repayment proceeds



(j)   If an Option becomes exercisable under any provision of this Scheme then
the maximum number of Scheme Shares over which it shall be exercisable shall be
limited to the largest whole number of Scheme Shares that may be acquired at the
Option Price out of the repayment including any interest or Bonus received under
the relevant Savings Contract. For these purposes the repayment under the
Savings Contract shall exclude the repayment of any contribution the due date
for payment of which falls more than one month after the date on which repayment
is made.   7.   LOSS OF OFFICE OR EMPLOYMENT   (a)   The grant of an Option does
not form part of the Option-holder’s entitlement to remuneration or benefits
pursuant to his contract of employment nor does the existence of a contract of
employment between an Eligible Employee and any company give such Eligible
Employee any right or entitlement to have an Option granted to him in respect of
any number of Scheme Shares or any expectation that an Option might be granted
to him whether subject to any conditions or at all.

 



--------------------------------------------------------------------------------



 





(b)   The rights and obligations of an Option-holder under the terms and
conditions of his office or employment shall not be affected by his
participation in the Scheme or any right he may have to participate in the
Scheme.   (c)   An individual who participates in the Scheme waives all and any
rights to compensation or damages in consequence of the termination of his
office or employment with any company for any reason whatsoever in so far as
those rights arise, or may arise, from his ceasing to have rights under or be
entitled to exercise any Option under the Scheme as a result of such termination
or from the loss or diminution of value of such rights or entitlements. By
participating in this Scheme the Option holder agrees that, if necessary, his
terms of employment shall be varied accordingly.



8   TAKEOVER, RECONSTRUCTION, AMALGAMATION OR WINDING UP OF COMPANY



  (a)   General offer for Company         Notwithstanding Rule 6(a)(i), if a
person obtains Control of the Company as a result of making:



  (i)   a general offer to acquire the whole of the issued ordinary share
capital of the Company which is made on a condition such that if it is satisfied
the person making the offer will have Control of the Company; or     (ii)   a
general offer to acquire all the shares in the Company of the same class as the
Scheme Shares (in either case, other than any shares already held by him or a
person Acting In Concert with him), all Options may be exercised at any time
during the period of six months beginning with the time when the person making
the offer has obtained Control of the Company and any condition subject to which
the offer is made has been satisfied. If not so exercised, the Options shall
lapse immediately unless the Committee determines otherwise, when the Options
shall continue to exist.

 



--------------------------------------------------------------------------------



 





  (b)   Winding up of Company         Notwithstanding Rule 6(a)(i), if notice is
given of a resolution for the voluntary winding-up of the Company:



  (i)   all Options (including, at the election of the Option-holder, an Option
which has already become exercisable) may be exercised on terms that exercise is
conditional on the passing of the resolution at any time during the period
beginning with the date the notice is given and ending seven clear days before
the resolution is passed or defeated or the general meeting is concluded or
adjourned sine die;     (ii)   where exercise is permitted under this Rule 8(b),
notice of exercise shall be in such form as may be prescribed by the Committee;
    (iii)   if the resolution is passed, any Options not so exercised shall
lapse immediately;     (iv)   if the resolution is not passed, any exercise of
an Option under this Rule 8(b) shall be of no effect and the Option shall
continue to exist;     (v)   the date of exercise of all Options exercised under
this Rule 8(b) shall be deemed to be the date on which the resolution is passed;
and     (vi)   an Option which has already become exercisable may be exercised
unconditionally during the period referred to in Rule 8(b)(i) but such exercise
shall be subject to Rule 8(b)(iii) (with appropriate modifications).



  (c)   Shares subject to Options ceasing to be Scheme Shares         If the
rights carried by the shares subject to an Option are altered in such a way that
the shares cease to satisfy the conditions in paragraphs 10 to 14 of Schedule 9
to ICTA 1988:



  (i)   the definition of “Scheme Shares” shall be amended by the deletion of
the words “which satisfy the conditions in paragraphs 10 to 14 of Schedule 9 to
ICTA 1988”;     (ii)   the Option shall continue to exist; and     (iii)   the
Scheme shall continue to exist but as a non Inland Revenue approved scheme.



  (d)   Meaning of “obtains Control of the Company”

 



--------------------------------------------------------------------------------



 





      For the purpose of Rule 8, a person shall be deemed to have obtained
Control of the Company if he and others Acting In Concert with him have together
obtained Control of it.



  (e)   Notification of Option-holders         The Committee shall, as soon as
reasonably practicable, notify each Option-holder of the occurrence of any of
the events referred to in Rule 8 and explain how this affects his position under
the Scheme.



9   EXCHANGE OF OPTIONS ON TAKEOVER OF COMPANY



  (a)   Exchange of Options         If the person referred to in Rule 8 is a
company (“Acquiring Company”), an Option-holder may, at any time during the
period of 6 months following the change of Control, by agreement with the
Acquiring Company, release his Option in whole or in part in consideration of
the grant to him of a new option (“New Option”) which is equivalent to the
Option but which relates to shares (“New Scheme Shares”) in:



  (i)   the Acquiring Company; or     (ii)   a company which has Control of the
Acquiring Company; or     (iii)   a company which either is, or has Control of,
a company which is a member of a consortium within the meaning of Section 187(7)
of ICTA 1988 which owns either the Acquiring Company or a company having Control
of the Acquiring Company.



  (b)   Meaning of “equivalent”         The New Option shall not be regarded for
the purpose of this Rule 9 as equivalent to the Option unless:



  (i)   the New Scheme Shares satisfy the conditions in paragraphs 10 to 14 of
Schedule 9 to ICTA 1988; and     (ii)   the New Option will be exercisable in
the same manner as the Option and subject to the provisions of the Scheme as it
had effect immediately before the release of the Option; and     (iii)   the
total market value, immediately before the release of the Option, of the Scheme
Shares which were subject to the Option is equal to the total market value,
immediately after the grant of the New Option, of the New Scheme Shares (market
value being

 



--------------------------------------------------------------------------------



 





      determined for this purpose in accordance with Part VIII of the Taxation
of Chargeable Gains Act 1992); and     (iv)   the total amount payable by the
Option-holder for the acquisition of the New Scheme Shares under the New Option
is equal to the total amount that would have been payable by the Option-holder
for the acquisition of the Scheme Shares under the Option.



  (c)   Date of grant of New Option         The date of grant of the New Option
shall be deemed to be the same as the Date of Grant of the Option.     (d)  
Application of Scheme to New Option         In the application of the Scheme to
the New Option, where appropriate, references to “Company” and “Scheme Shares”
shall be read as if they were references to the company to whose shares the New
Option relates and the New Scheme Shares, respectively, save that in the
definition of “Committee” the reference to “Company” shall be read as if it were
a reference to Gannett Co., Inc.



10.   EXERCISE OF OPTIONS

Procedures on exercise



(a)   Exercise of an Option, or of new rights under this Scheme, shall be
effected by a notice in writing in a form prescribed from time to time by the
Committee lodged with the Secretary of the Company or at its office as
appropriate or with the Company’s duly appointed agent specifying the number of
Scheme Shares in respect of which the Option is being exercised and accompanied
by evidence of the termination of the related savings contract and a remittance
for the Acquisition Price for the Scheme Shares concerned. Payment may be made
by banker’s draft or cheque provided that if the cheque is not cleared the
Eligible Employee shall be deemed never to have exercised his option and neither
the company nor any other person will be under any obligation to provide any
Scheme Shares for him. Notwithstanding anything to the contrary therein
contained such notice shall (other than in the circumstances contained in the
immediately preceding proviso and/or Rule 8(c)(iv) above) take effect upon
receipt of notice and payment in full and such day shall, notwithstanding
Rule 12(c) constitute for all purposes the date of exercise of such option and
the Secretary of the Company shall procure that the said shares are issued or
transferred within 28 days thereafter. The Option Agreement should also be
lodged but failure to do so will not invalidate the exercise of the Option. The
Company will keep a suitable form of notice available, so that an Option-holder
desirous of exercising an Option may obtain copies thereof from the Secretary of
the Company.

 



--------------------------------------------------------------------------------



 





(b)   All transfers and all allotments of Scheme Shares shall be subject to any
necessary consents of HM Treasury or other authorities in the United Kingdom or
elsewhere under enactments or regulations for the time being in force and it
shall be the responsibility of the Option-holder to comply with any requirements
to be fulfilled in order to obtain or obviate the necessity for any such
consent.

Rights attaching to Scheme Shares



(c)   Scheme Shares transferred pursuant to this Scheme will be transferred
without the benefit of any rights attaching thereto by reference to a record
date preceding the date of exercise. Save as regards rights attaching to Scheme
Shares by reference to a record date prior to the date on which the Scheme
Shares are allotted and issued, Scheme Shares issued upon the exercise of
Options shall be identical and rank pari passu in all respects with shares of
the same class then in issue.   11.   SCHEME AMENDMENTS AND TERMINATION

Amendments



(a)   Notwithstanding the provisions of Rules 11(b) to 11(d) and 12(b), the
Executive Compensation Committee may at any time make such alterations
(including additions) to the Rules as are necessary to secure that the Rules
receive initial approval from the Board of Inland Revenue under Schedule 9 and
continue to be so approved.   (b)   Subject to Rule 11(c) and 11(d) the
Executive Compensation Committee may from time to time at its absolute
discretion, amend any of the Rules.   (c)   No amendment waiver or replacement
to or of this Scheme (or any Rule) shall be made to the extent to which it would
have the effect of abrogating or altering adversely any of the subsisting rights
of Option-holders except with such consent on their part as would be required by
the provisions of the Company’s by-laws if the Scheme Shares to be issued or
transferred on the exercise of the Options already granted and still subsisting
were so issued or transferred and constituted a separate class of share capital
and if such provisions applied mutatis mutandis thereto.   (d)   So long as this
Scheme remains approved under Schedule 9 no amendment to this Scheme shall take
effect until after the date of amendment unless the Board of Inland Revenue has
approved the amendment or the Scheme has become a non Inland Revenue Scheme in
accordance with Rule 8(c). The Company shall notify the Board of Inland Revenue
in writing immediately after the date of alteration in respect of each such
amendment.   (e)   Rule 11(c) shall not apply to any minor amendment to
facilitate the administration of the Scheme or to any amendment which the
Executive Compensation Committee considers is necessary or desirable to comply
with or take account of the provisions of any proposed or existing legislation,
including overseas securities

 



--------------------------------------------------------------------------------



 





    legislation, or to take advantage of any changes to legislation, or to take
account of any of the events mentioned in Rule 8, or to obtain or maintain
favourable exchange control taxation or regulatory treatment of the Company, any
Subsidiary or any Option-holder provided any such alteration does not affect the
basic principles of this Scheme.   (f)   The Executive Compensation Committee
shall have the power from time to time to make or vary regulations for the
administration of this Scheme and to amend the terms or impose further
conditions on the grant and exercise of Options to take account of overseas
taxation, and securities or exchange control laws provided always that such
regulations, terms and conditions shall not be inconsistent with the provisions
of this Scheme and shall not cause any of the provisions of Schedule 9 relevant
to this Scheme to cease to be satisfied.

Termination

(g)      Notwithstanding the provision contained in Rule 4(i), the Executive
Compensation Committee may at any time resolve that no further Options be
granted under this Scheme, and in such event no further Options will be granted
but in all other respects the provisions of this Scheme shall remain in full
force and effect.



12.   ADMINISTRATION

Notice and documents



(a)   Option-holders not otherwise entitled thereto may be sent copies of all
relevant notices and other documents sent by the Company to its ordinary
shareholders generally.   (b)   Written notices of any amendment made in
accordance with Rule 11 shall be given to those Option-holders affected by such
amendment.   (c)   Any notice or other document required to be given hereunder
to any Option-holder shall be delivered to him or sent by First Class pre-paid
post to him at his home address according to the records of the Company or such
other address as may appear to the Company to be appropriate. Any notice or
other document required to be given to the Company shall be delivered to it or
sent by First Class pre-paid post to its registered office or such other address
as may be determined by the Company to be appropriate. Notices sent by post
shall be deemed to have been given on the fifth day following the date of
posting.

 



--------------------------------------------------------------------------------



 



Disputes



(d)   The decision of the Executive Compensation Committee in any dispute or
question relating to any Option shall be final and conclusive subject to the
terms of this Scheme.

Costs of the scheme



(e)   The costs of introducing and administering this Scheme shall be borne by
one or more Group Companies.

Governing Law



(f)   These Rules shall be governed by and construed in accordance with English
Law.

 